219 F.2d 951
Freeda A. MacLAUGHLIN et al., Appellants,v.UNITED STATES of America.
No. 15166.
United States Court of Appeals,Eighth Circuit.
Jan. 7, 1955.

Appeal from the United States District Court, Southern District of Iowa.
F. B. Olsen, William M. Tucker and D.C. Nolan, Iowa City, Iowa, for appellants.
John F. Cotter, Atty., Department of Justice, Washington, D.C., Roy L. Stephenson, U.S. Atty., and Mr. John C. Stevens, Asst. U.S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, without cost to either party in this Court, on stipulation of counsel.